Title: Abigail Adams to Mary Smith Cranch, 29 July 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            East Chester July 29th 1797 [1798] Monday Evening
            my dear sister
          
          we left Philadelphia on Wedensday last. the day preceeding was very Hot a partial Rain had waterd the Roads for 15 or 20 miles So as to render the first part of our journey pleasent. we were overtaken by showers—and detaind by them, but on thursday we found clouds

of dust for want of Rain. troops and calvacades did not lessen it, and the Heat was intolerably oppressive, so much so as to nearly kill all our Horses, and oppress me to such a degree as to Oblige me to stop twice in a few hours, and intirely undress myself & lie down on the Bed. at night we could not get rest—small Rooms bad Beds & some Company obliged me to stretch my wearied Limbs upon the floor upon a Bed not longer than one of my Bolsters. from twesday untill the afternoon of this day, we have not had any respite from panting beneath the dog star. I never sufferd so much in travelling before. the Rain I hope will cool the Air & enable us to proceed, but I fear we shall not reach Quincy this week. mrs smith & little Caroline will be of our Party
          it is a long time, Since I had a Line from you—near a fortnight before I left home. I had a Letter from your Son since I left Home. he writes me that he is well, and that his family are so. I wrote you inclosing to you a Hundred dollors which I hope You duly received, as I found it necessary to give you some trouble to procure me several articles.
          If I can get time on the Road I shall write you as I progress onward. mrs smith desires to be kindly rememberd to you—so does your affectionate sister
          
            A A—
          
        